DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to “Reply to Office Action”, filed June 14, 2021 (“Reply”).  Applicant has amended Claims 1, 10, and 17.  As amended, Claims 1-20 are presented for examination.
In Office action mailed December 16, 2020 (“Office Action”):
Claims 1, 2, 7, 9, 10, 11, 16, 17, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 13, 19 of U.S. Patent No. 9,955,122. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,932. 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiser et al. (US 2010/0031162 A1 “Wiser” of Record) in view of Brunheroto et al. (US 6,993,081 B1 of Record) in view of Collins et al. (WO 2007/082190 A2 “Collins” of Record).


Response to Argument
Applicant presents that the combination of Wiser, Brunheroto, and Collins fail to show or render obvious the features of Claims 1, 10, and 17, as amended and including:

modifying sequence information related to a portion of the media stream after the replaced portion of the media stream.
because “Brunheroto describes remapping the continuity count of the transport stream packets of the second stream to match the continuity count of the first stream” and “Brunheroto modifies the second stream to match the sequence of packets of the first stream” (Reply Page 7, emphasis in original; with further reference to Brunheroto Col. 7 Lines 34-56).  The Examiner respectfully disagrees.
	It is the Examiner’s position that Brunheroto demonstrates a technique for “modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced” by way of adjustment of transport packet continuity by remapping of Program ID at Step 307 of Fig. 3, as described in Col. 7 Lines 34-56).  Additionally, Brunheroto incorporates by reference US ASN 09/447,632 further detailing the remapping process.  In particular, ASN 09/447,632 demonstrates “in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream: modifying sequence information related to a portion of the media stream after the replaced portion of the media stream” by way of generation of new continuity_count value to be swapped with the original continuity_count value contained in the header of 
	Therefore, the Examiner submits that the combination of Wiser, Brunheroto, and Collins teach the limitations of Claims 1, 10, and 17 as amended and fully addressed in the current Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 9, 10, 11, 16, 17, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 13, 19 of U.S. Patent No. 9,955,122. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of US 9,955,122 is commensurate in scope with Claims 1 and 2 of the instant application as highlighted below:
A method to be performed by a content server, the method comprising:
maintaining profile information associated a plurality of mobile devices;
maintaining a plurality of replacement advertisement streams;
monitoring activity associated with the plurality of mobile devices, wherein monitoring activity includes maintaining information about what advertisements have already been viewed on the mobile devices;
receiving a plurality of live media streams from the plurality of content providers;
receiving a first request for a first live media stream from a first mobile device and a second request for the first live media stream from a second mobile device;
identifying a default advertisement stream in the first live media stream;
selecting a first replacement advertisement stream and a second replacement advertisement stream from the advertisement database;
removing and replacing the default advertisement stream in the first live media stream with the first replacement advertisement stream obtained using profile information associated with the first mobile device and removing and replacing the default advertisement stream in the first live media stream with the second replacement advertisement stream obtained using profile information associated with the second mobile device, wherein the first replacement advertisement stream is inserted in first live media stream based on an advertisement marker flag set in a header field, the marker flag being a single bit configured to indicate whether the packet is part of media content or part of an advertisement, wherein replacement advertisement packets corresponding to the replacement advertising stream are dynamically inserted as default advertisement packets are removed;
transmitting the first live media stream to the first mobile device and the second live media stream to the second mobile device;
wherein the content server is configured to ensure that the last packet before the removed default advertisement stream is either an I frame or a P frame and that the first frame of any replacement stream is an I frame such that the replacing advertising streams is seamless;
wherein the content server is further configured to maintain a current sequence number per RTP data stream;
wherein sequence numbers in the first live media stream transmitted to the first mobile device following insertion of the first replacement advertisement stream are modified and maintained to be different from sequence numbers in the first live media stream transmitted to the second mobile device following insertion of the second replacement advertisement stream
wherein if sequence information corresponding to the first or second replacement advertisement stream is different from the default advertising streams being replaced, the sequence information corresponding to the first or second replacement advertisement stream is modified to allow seamless client device operation;
wherein in addition to sequence numbers being modified, timestamps are also separately modified to reflect changes in streaming time based on the change in the number of packets, wherein for audio encodings, timestamps are 

Claim 7 of US 9,955,122 is commensurate in scope with Claim 7 of the instant application as highlighted below:
wherein the first live media stream is a Real-Time Transport Protocol (RTP) stream
Claim 2 of US 9,955,122 is commensurate in scope with Claim 9 of the instant application as highlighted below:
wherein the plurality of content providers include a plurality of cable and satellite providers
Claim 13 of US 9,955,122 is commensurate in scope with Claims 10 and 11 of the instant application as highlighted below:
a server configured to monitor activity associated with a plurality of mobile devices and maintain profile information associated with the plurality of mobile devices, wherein monitoring activity includes maintaining information about what advertisements have already been viewed on the mobile devices;
an advertisement database configured to maintain a plurality of replacement advertisement streams;
a content server configured to receive a plurality of live media streams from the plurality of content providers, receive a first request for a first live media stream from a first mobile device and a second request for the first live media stream from a second mobile device, identify a default advertisement stream in the first live media stream, select a first replacement advertisement stream and a second replacement advertisement stream from the advertisement database, remove and replace the default advertisement stream in the first live media stream with the first replacement advertisement stream obtained using profile information associated with the first mobile device, remove and replace the default advertisement stream in the first live media stream with the second replacement advertisement stream obtained using profile information associated with the second mobile device, and transmit the first live media stream to the first mobile device and the second live media stream to the second mobile device, wherein the first replacement advertisement stream is inserted in first live media stream based on an advertisement marker flag set in a header field, 
wherein sequence numbers in the first live media stream transmitted to the first mobile device following insertion of the first replacement advertisement stream are modified and maintained to be different from sequence numbers in the first live media stream transmitted to the second mobile device following insertion of the second replacement advertisement stream, wherein the content server is further configured to maintain a current sequence number per RTP data stream,
wherein if sequence information corresponding to the first or second replacement advertisement stream is different from the default advertising streams being replaced, the sequence information corresponding to the first or second replacement advertisement stream is modified to allow seamless client device operation;
wherein in addition to sequence numbers being modified, timestamps are also separately modified to reflect changes in streaming time based on the change in the number of packets, wherein for audio encodings, timestamps are modified by incrementing the timestamps by the packetization interval multiplied by an audio sampling rate

Claim 19 of US 9,955,122 is commensurate in scope with Claim 16 of the instant application as highlighted below:
wherein the first live media stream is a Real-Time Transport Protocol (RTP) stream
Claim 8 of US 9,955,122 is commensurate in scope with Claims 17 and 18 of the instant application as highlighted below:
An apparatus, comprising memory configured to maintain computer code for:
maintaining profile information associated a plurality of mobile devices;
maintaining a plurality of replacement advertisement streams;

receiving a plurality of live media streams from the plurality of content providers;
receiving a first request for a first live media stream from a first mobile device and a second request for the first live media stream from a second mobile device;
identifying a default advertisement stream in the first live media stream;
selecting a first replacement advertisement stream and a second replacement advertisement stream from the advertisement database;
removing and replacing the default advertisement stream in the first live media stream with the first replacement advertisement stream obtained using profile information associated with the first mobile device and removing and replacing the default advertisement stream in the first live media stream with the second replacement advertisement stream obtained using profile information associated with the second mobile device, wherein the first replacement advertisement stream is inserted in first live media stream based on an advertisement marker flag set in a header field, the marker flag being a single bit configured to indicate whether the packet is part of media content or part of an advertisement, wherein replacement advertisement packets corresponding to the replacement advertising stream are dynamically inserted as default advertisement packets are removed;
transmitting the first live media stream to the first mobile device and the second live media stream to the second mobile device;
wherein the apparatus is configured to ensure that the last packet before the removed default advertisement stream is either an I frame or a P frame and that the first frame of any replacement stream is an I frame such that the replacing advertising streams is seamless;
wherein the apparatus is further configured to maintain a current sequence number per RTP data stream;
wherein sequence numbers in the first live media stream transmitted to the first mobile device following insertion of the first replacement advertisement stream are modified and maintained to be different from sequence numbers in the first live media stream transmitted to the second mobile device following insertion of the second replacement advertisement stream
wherein if sequence information corresponding to the first or second replacement advertisement stream is different from the default advertising streams being replaced, the sequence information corresponding to the first or second replacement advertisement stream is modified to allow seamless client device operation;
.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,932. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of US 10,554,932 is commensurate in scope with Claim 1 of the instant application as highlighted below:
A method to be performed by a content server, the method comprising:
maintaining user profile information associated with a plurality of devices;
maintaining a plurality of replacement advertisement streams in an advertisement database;
receiving a plurality of media streams;
receiving a request for a media stream from one of the plurality of devices;
identifying a default advertisement stream in the media stream;
selecting a replacement advertisement stream from the advertisement database based at least on user profile information associated with the device, the user profile information comprising at least user viewing activity related to advertisements viewed;
removing and replacing the default advertisement stream in the media stream with the selected replacement advertisement stream, wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field;
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced;
modifying one or more timestamps to reflect changes in streaming time of the media stream, wherein for audio encodings, timestamps are modified by incrementing the timestamps by the packetization interval multiplied by an audio sampling rate; and
transmitting the media stream to the device
Claim 2 of US 10,554,932 is commensurate in scope with Claim 2 of the instant application as highlighted below:
wherein the media stream is a live media stream. 

Claim 3 of US 10,554,932 is commensurate in scope with Claim 3 of the instant application as highlighted below:
wherein the user profile information further comprises user location information.
Claim 4 of US 10,554,932 is commensurate in scope with Claim 4 of the instant application as highlighted below:
modifying the bitrate of the replacement advertisement stream to match the bitrate of the media stream. 

Claim 5 of US 10,554,932 is commensurate in scope with Claim 5 of the instant application as highlighted below:
wherein removing and replacing the default advertisement stream with the replacement advertisement stream further comprises removing a plurality of data segments corresponding to the default advertisement stream and inserting a plurality of data segments corresponding to the replacement advertisement stream

Claim 6 of US 10,554,932 is commensurate in scope with Claim 6 of the instant application as highlighted below:
wherein transmitting the media stream to the device comprises providing seamless playback of the media stream and the replacement advertisement stream on the device

Claim 7 of US 10,554,932 is commensurate in scope with Claim 7 of the instant application as highlighted below:
wherein the plurality of media streams and the plurality of replacement advertisement streams operate according to one or more streaming protocols configured to deliver media streams to devices.

Claim 8 of US 10,554,932 is commensurate in scope with Claim 8 of the instant application as highlighted below:
wherein the replacement advertisement stream is selected based at least partially on a timestamp information match with the default advertisement stream

Claim 9 of US 10,554,932 is commensurate in scope with Claim 9 of the instant application as highlighted below:
wherein the plurality of media streams are received from a plurality of content providers, and wherein the plurality of content providers include a plurality of cable and satellite providers

Claim 10 of US 10,554,932 is commensurate in scope with Claim 10 of the instant application as highlighted below:
A system for providing a modified media stream, the system configurable to cause:
maintaining user profile information associated with a plurality of devices;
maintaining a plurality of replacement advertisement streams in an advertisement database;
receiving a plurality of media streams;
receiving a request for a media stream from one of the plurality of devices;
identifying a default advertisement stream in the media stream;
selecting a replacement advertisement stream from the advertisement database based at least on user profile information associated with the device, the user profile information comprising at least user viewing activity related to advertisements viewed;
removing and replacing the default advertisement stream in the media stream with the selected replacement advertisement stream, wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field;
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced;
modifying one or more timestamps to reflect changes in streaming time of the media stream, wherein for audio encodings, timestamps are modified by incrementing the timestamps by the packetization interval multiplied by an audio sampling rate; and
transmitting the media stream to the device. 

Claim 11 of US 10,554,932 is commensurate in scope with Claim 11 of the instant application as highlighted below:
wherein the media stream is a live media stream.
Claim 12 of US 10,554,932 is commensurate in scope with Claim 12 of the instant application as highlighted below:
wherein the user profile information further comprises user location information.
Claim 13 of US 10,554,932 is commensurate in scope with Claim 13 of the instant application as highlighted below:
modifying the bitrate of the replacement advertisement stream to match the bitrate of the media stream. 

Claim 14 of US 10,554,932 is commensurate in scope with Claim 14 of the instant application as highlighted below:
wherein removing and replacing the default advertisement stream with the replacement advertisement stream further comprises removing a plurality of data segments corresponding to the default advertisement stream and inserting a plurality of data segments corresponding to the replacement advertisement stream.

Claim 15 of US 10,554,932 is commensurate in scope with Claim 15 of the instant application as highlighted below:
wherein transmitting the media stream to the device comprises providing seamless playback of the media stream and the replacement advertisement stream on the device.

Claim 16 of US 10,554,932 is commensurate in scope with Claim 16 of the instant application as highlighted below:
wherein the plurality of media streams and the plurality of replacement advertisement streams operate according to one or more streaming protocols configured to deliver media streams to devices. 

Claim 17 of US 10,554,932 is commensurate in scope with Claim 17 of the instant application as highlighted below:
A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
maintaining user profile information associated with a plurality of devices;
maintaining a plurality of replacement advertisement streams in an advertisement database;
receiving a plurality of media streams;
receiving a request for a media stream from one of the plurality of devices;
identifying a default advertisement stream in the media stream;
selecting a replacement advertisement stream from the advertisement database based at least on user profile information associated with the device, the user profile information comprising at least user viewing activity related to advertisements viewed;
removing and replacing the default advertisement stream in the media stream with the selected replacement advertisement stream, wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field;
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced;
modifying one or more timestamps to reflect changes in streaming time of the media stream, wherein for audio encodings, timestamps are modified by incrementing the timestamps by the packetization interval multiplied by an audio sampling rate; and
transmitting the media stream to the device. 

Claim 18 of US 10,554,932 is commensurate in scope with Claim 18 of the instant application as highlighted below:
wherein the media stream is a live media stream.

Claim 19 of US 10,554,932 is commensurate in scope with Claim 19 of the instant application as highlighted below:
wherein the user profile information further comprises user location information. 

Claim 20 of US 10,554,932 is commensurate in scope with Claim 20 of the instant application as highlighted below:
the program code comprising instructions further configurable to cause: modifying the bitrate of the replacement advertisement stream to match the bitrate of the media stream.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiser et al. (US 2010/0031162 A1 “Wiser”) in view of Brunheroto et al. (US 6,993,081 B1) in view of Collins et al. (WO 2007/082190 A2 “Collins”).
In regards to Claim 1, Wiser teaches a method to be performed by a content server (Content Operation Center 501 of Fig. 5, as introduced in [0095] operating in accordance with the process of Fig. 23, as introduced in [0236]), the method comprising:
maintaining a plurality of replacement advertisement streams in an advertisement database (operations of Content Storage Module 507 for storing advertisement content, as described in [0101]);
receiving a plurality of media streams (operations of Content Download Manager 502 for ingesting content from a plurality of sources, as described in [0096]);
receiving a request for a media stream from one of the plurality of devices (operations of Content Retrieval Manager 508 for processing request for content, as described in [0110]);
identifying a default advertisement stream in the media stream (operations of Advertisement Removal and Insertion Unit 518 for identification of original advertisements within received programming content, as described in [0099]);
selecting a replacement advertisement stream from the advertisement database (operations of Advertisement Removal and Insertion Unit 508 for selecting targeted advertising content in accordance with a particular advertisement campaign, as described in [0236,0258]);
removing and replacing the default advertisement stream in the media stream with the selected replacement advertisement stream (operations of Advertisement Removal and Insertion Unit 518 for removal of original advertising and insertion of targeted advertising, as described in [0099]); and

However, Wiser does not describe the removal and replacement technique in sufficient detail as to demonstrate:
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced; and
in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream:
modifying sequence information related to a portion of the media stream after the replaced portion of the media stream.
In a similar field of invention, Brunheroto teaches a system and method for seamless splicing and insertion of digital media content including advertisements (Abstract).  Brunheroto further discloses:
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced (adjustment of transport packet continuity by remapping of Program ID at Step 307 of Fig. 3, as described in Col. 7 Lines 34-56); and
in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream:

Both Wiser and Brunheroto teach similar techniques for modifying a digital content stream with secondary content.  Bruheroto further demonstrates a known technique for modifying sequence and timestamp information of a spliced content stream.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeted advertisement insertion technique of Wiser to include Brunheroto’s technique of modifying sequence and timestamp information in order to prevent discontinuities with the streams after spot insertion (as Brunheroto suggest in Col. 2 Lines 59-64).
However, the combination does not explicitly demonstrate wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field.
In a similar field of invention, Collins teaches an apparatus and method of selectively distributing targeted content including advertisements (Abstract, Paragraph [0052]).  Collins further discloses wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field (Cueing Protocol Payload of Figs. 25 and 26 including Event Type Field 
Each of Wiser, Brunheroto, and Collins teaches similar techniques of targeted advertisement insertion and distribution to end user devices.  Collins further discloses the know technique of inserting advertisement content based on a marker flag set in a header field.  It would have been obvious on one of ordinary skill in the art at the time of the invention to modify the targeted advertisement distribution technique of Wiser and Brunheroto to include the advertisement insertion technique of Collins in order to enable the override of primary content with some other content based on targeting information (as Collins suggest in [00148]).
In regards to Claim 2, the combination of Wiser, Brunheroto, and Collins teach the method of claim 1, wherein the media stream is a live media stream (Wiser: Live Stream 401, as described in [0093]).
In regards to Claim 3, the combination of Wiser, Brunheroto, and Collins the method of claim 1, wherein the replacement stream is selected based on user location information (Wiser: content targeted to different locations, as described in [0256]).
In regards to Claim 4, the combination of Wiser, Brunheroto, and Collins the method of claim 1, further comprising:
modifying the bitrate of the replacement advertisement stream to match the bitrate of the media stream (Brunheroto: process of bit rate matching, as described in Col. 5 Line 34—Col. 6 Line 29).
In regards to Claim 5, the combination of Wiser, Brunheroto, and Collins the method of claim 1, wherein removing and replacing the default advertisement stream with the replacement advertisement stream further comprises removing a plurality of data segments corresponding to the default advertisement stream and inserting a plurality of data segments corresponding to the replacement advertisement stream (Brunheroto: packets associated with respective streams, as described in Col. 4 Line 61—Col. 5 Line 5).
In regards to Claim 6, the combination of Wiser, Brunheroto, and Collins the method of claim 1, wherein transmitting the media stream to the device comprises providing seamless playback of the media stream and the replacement advertisement stream on the device (Brunheroto: operations of Processor Device 112 for seamless splicing operations, as described in Col. 9 Line 60—Col. 10 Line 10).
In regards to Claim 7, the combination of Wiser, Brunheroto, and Collins the method of claim 1, wherein the plurality of media streams and the plurality of replacement advertisement streams operate according to one or more streaming protocols configured to deliver media streams to devices (Wiser: plurality of broadcast networks, as described in [0150]).
In regards to Claim 8, the combination of Wiser, Brunheroto, and Collins the method of claim 1, wherein the replacement advertisement stream is selected based at least partially on a timestamp information match with the default advertisement stream (Brunheroto: splice point, as described in Col. 5 Line 6-19).
In regards to Claim 9, the combination of Wiser, Brunheroto, and Collins the method of claim 1, wherein the plurality of media streams are received from a plurality 

In regards to Claim 10, Wiser teaches a system for providing a modified media stream, the system configurable to cause:
maintaining a plurality of replacement advertisement streams in an advertisement database (operations of Content Storage Module 507 for storing advertisement content, as described in [0101]);
receiving a plurality of media streams (operations of Content Download Manager 502 for ingesting content from a plurality of sources, as described in [0096]);
receiving a request for a media stream from one of the plurality of devices (operations of Content Retrieval Manager 508 for processing request for content, as described in [0110]);
identifying a default advertisement stream in the media stream (operations of Advertisement Removal and Insertion Unit 518 for identification of original advertisements within received programming content, as described in [0099]);
selecting a replacement advertisement stream from the advertisement database (operations of Advertisement Removal and Insertion Unit 508 for selecting targeted advertising content in accordance with a particular advertisement campaign, as described in [0236,0258]);
removing and replacing the default advertisement stream in the media stream with the selected replacement advertisement stream (operations of Advertisement 
transmitting the media stream to the device (operations of Content Delivery Manager 516 for distribution of content to client devices, as described in [0111]).
However, Wiser does not describe the removal and replacement technique in sufficient detail as to demonstrate:
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced; and
in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream:
modifying sequence information related to a portion of the media stream after the replaced portion of the media stream.
In a similar field of invention, Brunheroto teaches a system and method for seamless splicing and insertion of digital media content including advertisements (Abstract).  Brunheroto further discloses:
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced (adjustment of transport packet continuity by remapping of Program ID at Step 307 of Fig. 3, as described in Col. 7 Lines 34-56); and
in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream:
modifying sequence information related to a portion of the media stream after the replaced portion of the media stream (generation of new continuity_count value to be swapped with the original continuity_count value contained in the header of the original transport packet to be multiplexed in accordance with an offset value used to obtain a new PID Value, as described on Page 10 Line 7 to Page 11 Line 6 of 09/447,632 incorporated by reference at Col. 7 Lines 37-43).
Both Wiser and Brunheroto teach similar techniques for modifying a digital content stream with secondary content.  Bruheroto further demonstrates a known technique for modifying sequence and timestamp information of a spliced content stream.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeted advertisement insertion technique of Wiser to include Brunheroto’s technique of modifying sequence and timestamp information in order to prevent discontinuities with the streams after spot insertion (as Brunheroto suggest in Col. 2 Lines 59-64).
However, the combination does not explicitly demonstrate wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field.
In a similar field of invention, Collins teaches an apparatus and method of selectively distributing targeted content including advertisements (Abstract, Paragraph [0052]).  Collins further discloses wherein the selected replacement advertisement 
Each of Wiser, Brunheroto, and Collins teaches similar techniques of targeted advertisement insertion and distribution to end user devices.  Collins further discloses the know technique of inserting advertisement content based on a marker flag set in a header field.  It would have been obvious on one of ordinary skill in the art at the time of the invention to modify the targeted advertisement distribution technique of Wiser and Brunheroto to include the advertisement insertion technique of Collins in order to enable the override of primary content with some other content based on targeting information (as Collins suggest in [00148]).
In regards to Claim 11, the combination of Wiser, Brunheroto, and Collins the system of claim 10, wherein the media stream is a live media stream (Wiser: Live Stream 401, as described in [0093]).
In regards to Claim 12, the combination of Wiser, Brunheroto, and Collins the system of claim 10, wherein the replacement stream is selected based on user location information (Wiser: content targeted to different locations, as described in [0256]).
In regards to Claim 13, the combination of Wiser, Brunheroto, and Collins the system of claim 10, further configurable to cause:

In regards to Claim 14, the combination of Wiser, Brunheroto, and Collins the system of claim 10, wherein removing and replacing the default advertisement stream with the replacement advertisement stream further comprises removing a plurality of data segments corresponding to the default advertisement stream and inserting a plurality of data segments corresponding to the replacement advertisement stream (Brunheroto: packets associated with respective streams, as described in Col. 4 Line 61—Col. 5 Line 5).
In regards to Claim 15, the combination of Wiser, Brunheroto, and Collins the system of claim 10, wherein transmitting the media stream to the device comprises providing seamless playback of the media stream and the replacement advertisement stream on the device (Brunheroto: operations of Processor Device 112 for seamless splicing operations, as described in Col. 9 Line 60—Col. 10 Line 10).
In regards to Claim 16, the combination of Wiser, Brunheroto, and Collins the system of claim 10, wherein the plurality of media streams and the plurality of replacement advertisement streams operate according to one or more streaming protocols configured to deliver media streams to devices (Wiser: plurality of broadcast networks, as described in [0150]).

In regards to Claim 17, Wiser teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors 
maintaining a plurality of replacement advertisement streams in an advertisement database (operations of Content Storage Module 507 for storing advertisement content, as described in [0101]);
receiving a plurality of media streams (operations of Content Download Manager 502 for ingesting content from a plurality of sources, as described in [0096]);
receiving a request for a media stream from one of the plurality of devices (operations of Content Retrieval Manager 508 for processing request for content, as described in [0110]);
identifying a default advertisement stream in the media stream (operations of Advertisement Removal and Insertion Unit 518 for identification of original advertisements within received programming content, as described in [0099]);
selecting a replacement advertisement stream from the advertisement database (operations of Advertisement Removal and Insertion Unit 508 for selecting targeted advertising content in accordance with a particular advertisement campaign, as described in [0236,0258]);
removing and replacing the default advertisement stream in the media stream with the selected replacement advertisement stream (operations of Advertisement Removal and Insertion Unit 518 for removal of original advertising and insertion of targeted advertising, as described in [0099]); and
transmitting the media stream to the device (operations of Content Delivery Manager 516 for distribution of content to client devices, as described in [0111]).

modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced; and
in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream:
modifying sequence information related to a portion of the media stream after the replaced portion of the media stream.
In a similar field of invention, Brunheroto teaches a system and method for seamless splicing and insertion of digital media content including advertisements (Abstract).  Brunheroto further discloses:
modifying sequence information related to the selected replacement advertisement stream if the sequence information is different from sequence information related to the default advertisement stream being replaced (adjustment of transport packet continuity by remapping of Program ID at Step 307 of Fig. 3, as described in Col. 7 Lines 34-56); and
in response to determining that a number of packets in the replacement advertisement stream is different from a number of packets in a replaced portion of the media stream:
modifying sequence information related to a portion of the media stream after the replaced portion of the media stream (generation of new 
Both Wiser and Brunheroto teach similar techniques for modifying a digital content stream with secondary content.  Bruheroto further demonstrates a known technique for modifying sequence and timestamp information of a spliced content stream.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeted advertisement insertion technique of Wiser to include Brunheroto’s technique of modifying sequence and timestamp information in order to prevent discontinuities with the streams after spot insertion (as Brunheroto suggest in Col. 2 Lines 59-64).
However, the combination does not explicitly demonstrate wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field.
In a similar field of invention, Collins teaches an apparatus and method of selectively distributing targeted content including advertisements (Abstract, Paragraph [0052]).  Collins further discloses wherein the selected replacement advertisement stream is inserted in the media stream based on an advertisement marker flag set in a header field (Cueing Protocol Payload of Figs. 25 and 26 including Event Type Field 428 identifying an event as an advertisement and Timestamp/Fame Number Field 438, as described in Paragraphs [00148-00150]; with further reference to cuing signal 
Each of Wiser, Brunheroto, and Collins teaches similar techniques of targeted advertisement insertion and distribution to end user devices.  Collins further discloses the know technique of inserting advertisement content based on a marker flag set in a header field.  It would have been obvious on one of ordinary skill in the art at the time of the invention to modify the targeted advertisement distribution technique of Wiser and Brunheroto to include the advertisement insertion technique of Collins in order to enable the override of primary content with some other content based on targeting information (as Collins suggest in [00148]).
In regards to Claim 18, the combination of Wiser, Brunheroto, and Collins the computer program product of claim 17, wherein the media stream is a live media stream (Wiser: Live Stream 401, as described in [0093]).
In regards to Claim 19, the combination of Wiser, Brunheroto, and Collins the computer program product of claim 17, wherein the replacement stream is selected based on user location information (Wiser: content targeted to different locations, as described in [0256]).
In regards to Claim 20, the combination of Wiser, Brunheroto, and Collins the computer program product of claim 17, the program code comprising instructions further configurable to cause:
modifying the bitrate of the replacement advertisement stream to match the bitrate of the media stream (Brunheroto: process of bit rate matching, as described in Col. 5 Line 34—Col. 6 Line 29).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426